 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Petitioner has not fulfilled its obligation to present timely evi-dence in support of its objection, the Board will not consider such ob-jection 4Moreover, this objection is in the nature of a post-electionchallenge which, as a matter of policy, the Board will not entertain."Accordingly, we shall, in agreement with the Regional Director,overrule the objections.As we have overruled the Petitioner's objections, and as the tallyof ballots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.°SeeSouthern Wood Preserving Co., supra.SeeJohn Deere KiileferCo.. 86 NLRB 1073.EVERBEST ENGINEERING CORP.andAMALGAMATED MACHINE, INSTRII-MENT AND METAL LOCAL 475, UNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA, PETITIONER.Case No. O-RC-3500.July 18,1952Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued by theBoard on June 26, 1951,1 an election by secret ballot was conductedon July 19, 1951, under the direction and supervision of the RegionalDirector for the Second Region, among the employees in the unitfound appropriate in said Decision.Following the election, the parties were furnished a tally of ballotswhich shows that there were approximately 70 eligible voters and that67 ballots were cast, all of which were challenged.These challengesare, of course, sufficient in number to affect the results of the election.Thereafter, the Regional Director investigated the issues raised bythe challengers, and on April 30, 1952, issued his report on challenges,in which he recommended that the challenges to the ballots of 41voters be sustained, and that the challenges to the remaining 26 ballotsbe overruled.The Petitioner filed exceptions to the report onchallenges.The mass challenges in this case are explained by the fact that atthe time of the election there were pending against the Employerunfair labor practice charges which put in issue the eligibility of allIUnpublished.100 NLRB No. 47. EVERBEST ENGINEERING CORP.265the persons who cast ballots.The individuals who cast the 67 chal-lenged ballots fall into 3 categories, (1) a group of 17 former em-ployees laid off on March 30, 1951, and subsequently discharged onApril 16, 1951; (2) a group of approximately 29 employees whowent out on strike on April 2, 1951, and failed to return to work afterappropriate notice by the Employer on April 2 and 3, 1951; and (3)a group of 26 employees who were on the Employer's payroll as ofthe eligibility date established by the Board's Decision and Directionof Election, and at work on the date of the election.None of theindividuals in groups (1) and (2) was on the Employer's payroll atthe time of the election, July 19,The then pending charges filed by the Petitioner on May 28, 1951,2alleged that the Employer had unlawfully discriminated against theemployees in groups (1) and (2) by refusing to reinstate them. Afterduly investigating the charges, the Regional Director, on November23, 1951, refused to issue a complaint.Upon appeal by the Petitioner,the General Counsel, on February 18, 1952, upheld the RegionalDirector's determination.As the General Counsel concluded that there was insufficient evidenceto support the' Petitioner's allegation of discrimination respectingthe employees in groups (1) and (2), the necessary effect of hisfinding is that they were no longer employees of the Employer at thetime of the election.The burden of the Petitioner's contention inthis proceeding, in which it asserts the eligibility 'of these same per-sons, is that they were employees on that date.But, as the Boardhas heretofore held, in a representation proceeding we may not reacha conclusion tantamount to an unfair labor practice finding diametri-cally opposed to the conclusion reached by the General Counsel onthe same set of facts, and, indeed, upon virtually the same investiga-tion.'We conclude, therefore, as we must, and in agreement withthe Regional Director, that the employees in groups (1) and (2)-listed on schedule A attached hereto-were not eligible to vote in theJuly 19, 1951, election.Accordingly, we hereby sustain the challengesto their ballots.The employees in group (3) were employed at the time of theelection and met the eligibility requirements set out in the Directionof Election.The Petitioner attacks their eligibility on the groundthat they were hired only as temporary replacements for thestrikers.However, the above finding by the General Counsel, thatthe strikers were not unlawfully denied reinstatement, effectivelyand conclusively rebuts this assertion.Like the Regional Director,therefore, we find that the employees in group (3) -listed on schedule2 2-CA-1980.3 Times Square Stores Corporation,79 NLRB 361. 266DECISIONS-OF NATIONALLABOR RELATIONS BOARDB attached hereto-were eligible, voters and we hereby overrule thechallenges to their ballots.Accordingly, we shall direct that theballots be opened and counted.DirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Everbest Engineering Cor-poration, New York City, the Regional Director for the Second Regionshall, pursuant to the Rules and Regulations of the Board, withinten (10) days from the date of this Direction, open and count theballots of the 26 employees listed in schedule B attached hereto, andthereafter prepare and cause to be served upon the parties a supple-mental tally of ballots, including the count of said challenged ballots.MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Direction.Schedule AAlexander, KathleenMorales, CarmenCallazo, CarmenBarron, CarmenMorris, HelenDaniels, FlorenceClancy, VictoriaMurray, AlleneFanizza, JosephineColon, TeresaPacheca, RosaLaboy, LuzDembo, CliftonRehfeldt, HelenLopez, DianaDembo, RussellRivera, IlluminadaRamos, VincentiaDriscoll, AgnesRodriguez, InezRivera, AnnaGuidice, CarolineRoman, RosalieSantiago, EnriquitaHorton, Etta (quit 4/Sandy, CarolineSavino, Anna.13/51)Solgado, CarmenTellado, JosefaJackson, SophieThurston, LenaTorres, NinaLaBoy, MiquelWhite, CarrieWalker, RoseMacaya, RosaBrunette, CarmenWells, VirginiaMiranda, GiullerminaBrunette, GeorginaYoung, CarrieSchedule BVirginia AustinAngela FelixAugustine RiveraEdgar BonillaEthel FisherMario RiveraSantiago BonillaJanie HarrisEsmiralda RodriquezElma BrandonJohn KerrVera SerdecznyVirginia BrewingtonLoner LangThelma SwannAnnette CaputoAurea MaldonadaDora TorresMary CastelloEddie NaterEmily TrainaOlga CorcoronAracelis NegronRossWinfieldBasilio CubiGerhardt Follack